IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 00-20679
                               Summary Calendar



                         UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

                             AARON LOUIS EDWARDS,

                                                      Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-609-3
                        - - - - - - - - - -
                            May 21, 2001

Before SMITH, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:1

      Aaron Louis Edwards appeals his sentence following his guilty-

plea convictions for bank robbery and using a firearm during a

crime of violence.        He argues that the district court erred by

increasing his offense level based on its findings that carjacking

was   involved   in    the   bank   robbery   and   that   Edwards   and   his

codefendants had physically restrained a person during the course

of the robbery.       We have reviewed the record and the briefs of the

parties, and we discern no reversible error.



      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Pursuant to U.S.S.G. § 1B1.3(a)(1), the carjacking is relevant

conduct vis-a-vis the bank robbery because it was committed in

preparation   for   the   bank   robbery.      Moreover,   that   another

defendant, not Edwards, was the person who physically committed the

carjacking does not absolve Edwards of responsibility in any way.

Since Edwards was part of the jointly undertaken criminal activity

at the time of the carjacking, the carjacking is attributable to

Edwards as if he had committed the carjacking himself.        U.S.S.G. §

1B1.3(a)(1); see United States v. Carreon, 11 F.3d 1225, 1232-36

(5th Cir. 1994).

     Similarly, the offense-level increase imposed pursuant to

U.S.S.G. § 2B3.1(b)(4)(B) based upon a codefendant’s grabbing an

exiting customer by the neck and dragging her back into the store

during the robbery was not erroneous.       See United States v. Keeton,

No. 94-10640 (5th Cir. May 16, 1995) (unpublished) (conduct of

codefendant who accosted bank employee in parking lot and forced

her back into the bank found to be physical restraint under

U.S.S.G. § 2B3.1(b)(4)(B)).2     Edwards’ sentence is

     AFFIRMED.




     2
        Unpublished opinions issued before January 1, 1996, have
precedential value. 5th Cir. R. 47.5.3.

                                    2